Citation Nr: 9902289	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-14 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to payment of VA benefits at the full dollar 
rate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had verified service by the Department of the 
Army as a recognized guerrilla from February 1944 until April 
1945.  He died in service with a rank of private first class 
of the Philippine Army.  The appellant, the veteran's 
surviving spouse, was initially awarded death compensation by 
the Department of Veterans Affairs (formerly Veterans 
Administration)(VA) in 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the VA 
Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran had verified service as a recognized 
guerrilla with the Philippine Army from February 1944 until 
April 1945, when he was killed in action while in a 
recognized guerrilla status.

2.  In 1952 the appellant was awarded VA death compensation 
as the unremarried widow of the deceased veteran; in 1957 she 
elected to receive dependency and indemnity compensation 
(DIC) in lieu of death compensation.

3.  In October 1972 the appellant claimed that the deceased 
veteran had served as an Old Philippine Scout; in June 
1973, the service department certified that there was no 
record of service for the veteran in the Philippine Scouts or 
Army of the United States, and that any service performed was 
as a member of the Philippine Army.

4.  The veteran did not have qualifying service to meet the 
service eligibility requirements for payment of VA benefits 
at the full dollar amount.


CONCLUSION OF LAW

Absent qualifying service, entitlement to payment of VA 
benefits at the full dollar rate is precluded by law.  
38 U.S.C.A. §§ 107, 5107(a), 7104 (West 1991); 38 C.F.R. §§  
3.8, 19.5 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  38 U.S.C.A. § 107(a) provides that 
service before July 1, 1946, in the organized military forces 
of the government of the Commonwealth of Philippines ... 
including [service in] organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purpose of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person except benefits under--
Chapters 11, 13...and 23 of this title.  Payments under such 
chapters shall be made at the rate of $0.50 for each dollar 
authorized....  See also 38 C.F.R. § 3.8.  

In Quiban v. Veterans Administration, 928 F.2d 1154 (D.C. 
Cir. 1991), the Court of Appeals for the District of Columbia 
Circuit held that 38 U.S.C.A. § 107 was constitutional.  The 
United States Court of Veterans Appeals (Court) also found 
that this section was constitutional in Dela 
Pena v. Derwinski, 2 Vet. App. 80 (1992).  

38 C.F.R. § 3.202(a) provides that, for purposes of 
establishing entitlement to certain VA benefits, VA may 
accept evidence of service submitted by a claimant such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or an original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence:  (1) is a document issued by the service department 
and (2) contains needed information as to length, time and 
character of service, and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  

38 C.F.R. § 3.302(c) provides that when a claimant does not 
submit evidence of service or the evidence of service does 
not meet the requirements of paragraph (a) of this section 
..., VA shall request verification of service from the 
service department.  The Court held in Duro v. Derwinski, 2 
Vet. App. 530 (1992), that it was patently clear from the 
provisions of 38 C.F.R. § 3.203 that the Secretary had made 
service department verification a requirement for 
establishing that a VA claimant served in the United States 
Armed Forces [or, in that case, in the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces].  Subparagraph (a) allows VA to accept evidence 
submitted by the veteran without service department 
verification only if that evidence is itself a document 
issued by the service department and VA is satisfied as to 
its authenticity and accuracy.  Therefore, VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verifiction, that a particular individual 
served in the United States Armed Forces.  The Court 
specifically stated that it was clear that service department 
findings were binding on VA for purposes of establishing 
service in the United States Armed Forces.  See also 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Analysis:  The appellant in the present case attempts to 
obtain payment of VA benefits at the full dollar rate by 
presenting evidence and argument at that the deceased veteran 
actually had active military service with the Old Philippine 
Scouts with an enlistment commencing in 1938 with the United 
States military forces then stationed in the Philippines.  In 
support of this argument, she testified at a personal hearing 
at the RO in May 1998 and she submitted affidavits from two 
brothers who attested to knowing the veteran and serving with 
him in the Old Philippine Scouts in the service of the United 
States military.

The appellants assertions as to the deceased veterans 
service with the Old Philippine Scouts were referred to the 
Service Department by the RO in 1972.  The service department 
certified on June 20, 1973, that there was no record of 
service of the veteran in the Old Philippine Scouts or the 
Army of the United States and that any service which the 
veteran performed was as a member of the Philippine Army as a 
recognized guerrilla.  In response to a letter posted by the 
appellant, the Department of the Army reaffirmed these 
findings in a letter dated in December 1997.  That letter 
specifically reaffirmed that the service of the veteran was 
"not considered active service in the United States Army."  

Entitlement to payment of VA benefits at the full dollar rate 
or entitlement to other VA benefits on the basis that the 
veteran had service with the Old Philippine Scouts or with 
the Army of the United States is not warranted because such 
active military service has not been verified by the service 
department as required by law and regulation.  Again, the 
service department has clearly certified in June 1973 and 
again in December 1997 that the veteran's service was with 
the Philippine Commonwealth Army including the recognized 
guerrillas from February 1944 to April 1945, the date of his 
death.  This service is not considered active service in the 
United States Army.  

The evidence submitted by the appellant in an attempt to 
alter the status of the veteran's recognized military service 
is inadequate as a matter of law and regulation.  Written 
statements of argument, sworn testimony, and affidavits do 
not constitute evidence of service as clearly required in 
38 C.F.R. § 3.203.  As noted by the Court in Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), 38 C.F.R. § 3.203 
requires service department verification establishing that a 
VA claimant served in the United States Armed Forces.  The 
service department has not verified that the veteran had 
service with the United States Armed Forces and those service 
department findings are binding on VA.  Id.  Any further 
attempts by the appellant to effect a change or alteration of 
the veteran's recognized active service should be directed to 
the relevant service department and not to VA.  Where, as 
here, the law is dispositive, as opposed to the evidence, the 
appeal to the Board should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to payment of VA benefits at the full dollar rate 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
